Case 3:18-cv-01059-NJR Document 127 Filed 08/14/19 Page 1 of 1 Page ID #586
        Case: 18-3735  Document: 74      Filed: 08/14/2019  Pages: 1

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
              Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                             ORDER
 August 14, 2019

                                                             BEFORE

                                                    DIANE P. WOOD, Chief Judge


                                         MARION HEALTHCARE, LLC., et al.,
                                         Plaintiffs - Appellants

 No. 18-3735                             v.

                                         BECTON DICKINSON & COMPANY, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 3:18-cv-01059-NJR-RJD
 Southern District of Illinois
 District Judge Nancy J. Rosenstengel


The following are before the court:

1.         PLAINTIFF-APPELLANTS’ UNOPPOSED MOTION TO RESCHEDULE
           ORAL ARGUMENT, filed on August 7, 2019, by counsel for the appellants.

2.         PLAINTIFF-APPELLANTS’ UNOPPOSED CORRECTED MOTION TO
           RESCHEDULE ORAL ARGUMENT, filed on August 12, 2019, by counsel for
           the appellants.

IT IS ORDERED that the motions are GRANTED and the oral argument in this appeal
scheduled for September 19, 2019, is VACATED.




 form name: c7_Order_Arg_M_O_Vac(form ID: 224)
